Citation Nr: 0202860	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  95-36 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability, characterized as blindness of both eyes.  

2.  Entitlement to a compensable initial disability rating 
for residuals of a fracture of the distal phalanx of the 
fourth finger of the left hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his brother



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1963 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The case returns to the Board following a remand to the RO in 
July 1997.  

The Board previously issued a decision in March 2000 in which 
it denied both of the above claims.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a February 2001 joint motion, the parties 
recommended vacating and remanding the Board decision for 
noncompliance with prior remand instructions and 
consideration of new legislation.  By Order dated in February 
2001, the Court vacated the March 2000 Board decision and 
remanded the matter to the Board.  In a June 2001 letter to 
the veteran's representative, the Board afforded time in 
which to submit additional evidence or argument following the 
Court's remand.  The Board did not receive any response to 
that letter.  The case is now before the Board for appellate 
consideration.  

The Board notes that the RO denied service connection for 
flat feet in a November 1998 rating action, which the veteran 
duly appealed in December 1998.  In early November 1999, the 
RO issued a statement of the case with an enclosed VA Form 9, 
Appeal to Board of Veterans' Appeals.  In a letter received 
at the RO in March 2000, the veteran expressed a desire to 
continue the appeal concerning flat feet.  It is unclear 
whether, at the time of receipt, the claims folder was 
located at the RO, the Board, or other VA offices in 
connection with the veteran's appeal to the Court.  If the 
claims folder was located elsewhere, the RO may have created 
a separate folder in order to permit transfer of the original 
claims folder as needed.  Thus, the undersigned is unable to 
determine whether the RO took any action on the veteran's 
statements.  The matter is therefore referred to the RO to 
clarify the situation and take action as necessary.      
 

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  The 
VCAA redefined VA's obligations with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In the prior decision, the Board denied service connection 
for a bilateral eye disability as not well grounded.  In the 
joint motion before the Court, discussed briefly above, the 
parties agreed that the decision with respect to that issue 
must be vacated and remanded for consideration of and 
compliance with the VCAA.   

With respect to the claim for an increased initial disability 
rating for the left finger disability, the Board's July 1997 
remand sought the completion of an orthopedic examination to 
determine the nature and severity of the disability, to 
include consideration of functional loss.  In the joint 
motion, the parties agreed that the December 1998 VA 
orthopedic examination failed to comply with the Board's 
instructions.  A remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision. Id.  

Finally, review of the claims folder reveals that the veteran 
submitted additional statements and evidence in March 2000, 
received at the RO after the last supplemental statement of 
the case and after the Board issued its March 2000 decision.  
By letter to the veteran dated in June 2001, the Board 
explained that, pursuant to 38 C.F.R. § 20.1304(c) (2000), he 
had the right to have that evidence reviewed by his RO before 
review by the Board, and asked the veteran to specify whether 
or not he waived that right.  The response, received at the 
Board later that month, indicated that the veteran did not 
waive RO consideration of the evidence.  

The Board observes that recent changes in VA regulations 
remove the requirement set forth at 38 C.F.R. § 20.1304(c) 
for referral of evidence to the agency of original 
jurisdiction for preparation of a supplemental statement of 
the case unless specifically waived by the claimant.  
However, the amended VA regulations did not become effective 
until February 22, 2002, and the veteran specifically 
declined to waive RO consideration well before the amendments 
took effect.  In the interests of fairness, the Board will 
therefore remand the claim pursuant to the veteran's wishes.  

The Board notes that the amended VA regulations also permit 
the Board to complete certain development without remand to 
the RO.  However, because the case must be remanded in any 
event, as discussed above, the Board instructs the RO to 
complete the necessary development on remand.      

Accordingly, the case is REMANDED for the following action: 

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent and degree of severity of his 
service-connected finger disability.  All 
indicated tests and studies should be 
performed.  The claims folder must be 
available to the examiner for review and 
the examination report should state 
whether such review was accomplished.  All 
findings and diagnoses should be reported, 
and the examiner should comment upon the 
extent, if any, to which pain, supported 
by adequate pathology and evidenced by the 
visible behavior of the veteran 
undertaking motion, results in functional 
loss.  

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

4.  The RO should then readjudicate the 
claims for service connection for a 
bilateral eye disability and for a 
compensable initial disability rating for 
residuals of a fracture of the distal 
phalanx of the fourth finger of the left 
hand.  The adjudication must include 
consideration of evidence received since 
the November 1999 supplemental statement 
of the case and the applicable provisions 
of the VCAA.  If the disposition of either 
claim remains unfavorable to the veteran, 
the RO should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


